Exhibit 10.3
EXECUTION COPY
SECOND AMENDMENT TO STANDSTILL AGREEMENT
     This SECOND AMENDMENT TO STANDSTILL AGREEMENT (the “Amendment”), dated as
of October 2, 2008, is by and between REPROS THERAPEUTICS INC., a Delaware
corporation (the “Issuer”), and EFFICACY CAPITAL, LTD (“Efficacy”).
RECITALS
     WHEREAS, the Issuer and Efficacy are parties to that certain Standstill
Agreement dated as of January 9, 2008, as amended by that certain First
Amendment to Standstill Agreement dated July 28, 2008 (the “Standstill
Agreement”); and
     WHEREAS, the Issuer and Efficacy desire to amend the Standstill Agreement
as set forth below.
     NOW, THEREFORE, the Standstill Agreement is hereby amended as follows:
     1. Capitalized terms not otherwise defined herein shall have the meaning
ascribed to them in the Standstill Agreement.
     2. Section 1 of the Standstill Agreement is hereby amended to delete the
reference to “thirty three percent (33%)” and replace it with “forty percent
(40%)”.
     3. Section 2(a) of the Standstill Agreement is hereby amended to delete the
reference to “thirty three percent (33%)” and replace it with “forty percent
(40%)”.
     4. Section 2(c) of the Standstill Agreement is hereby amended to delete the
phrase “1) Mark Lappe, or such other individuals designated by Efficacy that are
reasonably acceptable to the Issuer’s Board of Directors, (the “Designated
Director”) to be a member of the Issuer’s Board of Directors,” and replace it
with the following:
“1) appoint two (2) individuals designated by Efficacy that are reasonably
acceptable to the Issuer’s Board of Directors (the “Designated Directors”) to be
members of the Issuer’s Board of Directors,”
     5. All references to the term “Designated Director” set forth in the
Standstill Agreement are hereby deleted and replaced with the term “Designated
Directors”.
     6. The Recitals set forth at the beginning of this Amendment are
incorporated herein.
     7. Except as amended by this Amendment, the Standstill Agreement shall
remain in full force and effect.
     8. This Amendment shall be governed by and construed and enforced in
accordance with the laws of the State of Delaware applicable to contracts made
and to be performed therein. For the convenience of the parties, any number of
counterparts of this Amendment may be

 



--------------------------------------------------------------------------------



 



executed by the parties hereto and each such executed counterpart shall be, and
shall be deemed to be, an original instrument. The parties acknowledge that
delivery of executed copies of this Amendment may be effected by facsimile
transmission or other comparable means. If any term, provision, covenant or
restriction of this Amendment is held by a court of competent jurisdiction to be
invalid, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions of this Amendment shall remain in full force and
effect, unless such action would substantially impair the benefits to either
party of the remaining provisions of this Amendment.
[Remainder of Page Intentionally Left Blank]

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each party hereto has executed this Amendment as of the
day and year first above written.

            REPROS THERAPEUTICS INC.
      By:        /s/ Joseph S. Podolski              Joseph S. Podolski       
     President and Chief Executive Officer        EFFICACY CAPITAL, LTD
      By:        /s/ Mark Lappe              Mark Lappe             Managing
Partner     

Signature Page — Second Amendment to Standstill Agreement

